DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/693,027 filed 11/22/2019 and Response to Election/Restriction filed 12/28/2020.
Claims 1-7, 15-27 remain pending in them Application. Claims 8-14 have been cancelled from the Application. Claims 21-27 have been added to the Application.
Applicant’s election without traverse of Group I (claims 1-7, 15-20) in the reply filed on 12/28/2020 is acknowledged.

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21-27 recite new issue, such as: obtaining, by the API, a layout dependence effect according to the netlist of the IC.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 limitations “adjusting”, “updating”, “performing” do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0042] of the published Specification discloses performing “adjusting”, “updating”, “performing” by a processor 102 of the Figure 1, wherein Paragraphs  [0036], [0072] of the published Specification disclose performing “adjusting”, “updating”, “performing” by a API of the Figure 2. It is not clear by what structure/when/how these elements are implemented. Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 15-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigg et al. (US Patent 5,802,349 ).
With respect to claim 1 (as best understood) Rigg et al. teaches A method, comprising: 
adjusting first parameters associated with parameterized cells in a netlist of an integrated circuit (IC) to generate second parameters associated with the parameterized cells in the netlist of the IC (generating new parameter values/second parameters of an parameterized cell of netlist 12 of an integrated circuit using optimization process of parameters/variables/initial set of parameters/first parameters (col. 3, ll.1-9, l.16; col. 2, ll.1-3)); 
updating the netlist of the IC according to the second parameters (optimizing/parameterizing/updating the netlist of the integrated circuit using optimized new parameter values/second parameters (col. 4, ll.42-46, ll.60-62)); and 
performing a simulation according to the netlist (performing simulation of optimized/parameterized/updated netlist of the integrated circuit (col. 4, ll.6-7, ll.42-44)). 
With respect to claim 15 (as best understood) Rigg et al. teaches limitations similar to limitations of claim 1 including  A non-transitory computer readable medium, comprising (running stored in a memory program/executable instructions on a computer workstation (col. 4, ll.23-25, ll.35-38)).
	With respect to claims 2-3, 5-7, 16-17, 20 Rigg et al. teaches:
Claims 2, 16: wherein updating the netlist of the IC according to the second parameters comprises: updating at least one element of a circuit in the netlist of the IC (col. 4, ll.51-53). 
Claims 3, 17: wherein updating the netlist of the IC according to the second parameters comprises: updating parameters of a circuit in the netlist of the IC (col. 4, ll.46-48). 
Claims 5, 20: wherein updating the netlist of the IC according to the second parameters comprises: comparing a performance of the netlist of the IC with a predetermined performance (col. 3, ll.11-14, ll.47-49); and if the performance of the netlist of the IC is higher than the predetermined performance, updating the netlist of the IC according to the second parameters (col. 5, ll. 15-17, ll.25-28). 
Claim 6: wherein performing the simulation according to the netlist comprises: performing the simulation according to the netlist whose performance is higher than the predetermined performance (col. 5, ll.25-28, ll.53-55). 
Claim 7: further comprising: generating a layout based on the simulation (col. 1, l.67; col. 2, ll.1-3); and based on the layout, fabricating at least one component in a semiconductor device (col. 2, ll.48-49). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigg et al. as applied to claims 1, 15 above, and further in view of DeHond et al. (US Patent Application Publication 20170161425 ).
With respect to claims 4, 18, 19 Rigg et al. teaches limitations of claims 1, 15 from which claims 4, 18, 19 depend. However Rigg et al. lacks specifics regarding layout dependence effect. DeHond et al. teaches:
Claim 4: further comprising: obtaining a layout dependence effect according to the netlist which is adjusted (paragraph [0052]); wherein updating the netlist of the IC according to the second parameters comprises: updating the netlist of the IC according to the second parameters and the layout dependence effect (paragraphs [0052], [0058]). 
Claim 18: further comprising: obtaining a layout dependence effect according to the netlist which is adjusted (paragraph [0052]).
(paragraphs [0052], [0058]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used DeHond et al. to teach specific subject matter Rigg et al. does not teach, because it provides a system and method that extends the above concepts to accurately account for layout-induced changes in semiconductor devices (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

HR
01/28/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851